In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00127-CR
______________________________


MARK WALLACE, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 76th Judicial District Court
Morris County, Texas
Trial Court No. 9095


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Mrmorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            Mark Wallace, Jr., appeals his conviction for possession of phencyclidine.  See Tex. Health
& Safety Code Ann. § 481.102(8) (Vernon Supp. 2005).  The issue Wallace raises in this appeal
is identical to that he presents in Wallace v. State, cause number 06-05-00126-CR.  Since the
arguments presented are identical in each appeal, for the reasons stated in the opinion released this
date in cause number 06-05-00126-CR, we affirm the trial court's judgment in this case.
 
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          November 30, 2005
Date Decided:             December 20, 2005

Do Not Publish